Order filed October 6, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00724-CV
                                   ____________

                       MERRY HOMES, INC., Appellant

                                         V.

                               LUC DAO, Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-25771

                                    ORDER

      This is an appeal from a judgment signed June 2, 2016. Appellant timely filed
a post judgment motion. The notice of appeal was due August 31, 2016. See Tex. R.
App. P. 26.1. Appellant, however, filed the notice of appeal on September 14, 2016,
a date within 15 days of the due date for the notice of appeal. A motion for extension
of time is necessarily implied when the perfecting instrument is filed within 15 days
of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did
not file a motion to extend time to file the notice of appeal. While an extension may
be implied, appellant is obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex. R.
App. P. 26.3;10.5(b). If appellant does not comply with this order, we will dismiss
the appeal. See Tex. R. App. P. 42.3.



                                               PER CURIAM